 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------x
 MARJORIE GASPARD,                                                      Case No.: 1:20-cv-02896-
                                                                        AMD-JO
                                          Plaintiffs,
                                                                        AMENDED ANSWER TO FIRST
                    -against-                                           AMENDED COMPLAINT

 KINGS AUTOSHOW INC. d/b/a BROOKLYN MITSUBISHI;
 GM FINANCIAL d/b/a AMERICREDIT FINANCIAL
 SERVICES, INC.; LOCATION SERVICES, LLC d/b/a TCAR
 RECOVERY SERVICES; and SOUTHLINER, INC. f/k/a
 TCAR AUTOMOTIVE SERVICES, INC. f/k/a TCAR
 AUTOMATIVE SERVICES, INC. d/b/a TCAR RECOVERY
 SERVICES,

                                          Defendants.

 ------------------------------------------------------------------x

             The Defendant, Location Services, LLC i/s/h/a Location Services, LLC d/b/a TCAR

Recovery Services (“Location Services, LLC”), by its attorneys, Kennedys CMK, LLP, answering

the Amended Complaint, herein upon information and belief as follows:

                                         PRELIMINARY STATEMENT

             1.    Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “1” and

refers all questions of law to this Honorable Court.

             2.    Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “2” and

refers all questions of law to this Honorable Court.

                                        JURISDICTION AND VENUE

             3.    Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “3” and

refers all questions of law to this Honorable Court.



59528579.1                                                                                Page 1 of 17
             4.    Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “4” and

refers all questions of law to this Honorable Court.

             5.    Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “5” and

refers all questions of law to this Honorable Court.

             6.    Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “6”.

                                              PARTIES

             7.    Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “7”.

             8.    Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “8”.

             9.    Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “9”.

             10.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “10”.

             11.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “11”.

             12.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “12”.

             13.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “13”.




59528579.1                                                                              Page 2 of 17
             14.   Denies each and every allegation contained in the paragraph of the Amended

Complaint numbered “14” and admit Defendant Location Services, LLC is a foreign company

duly registered, authorized and qualified to do business in New York.

             15.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “15”.

             16.   Denies each and every allegation contained in the paragraph of the Amended

Complaint numbered “16” and refers all questions of law to this Honorable Court.

             17.   Denies each and every allegation contained in the paragraph of the Amended

Complaint numbered “17”.

                                               FACTS

             18.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “18”.

             19.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “19”.

             20.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “20”.

             21.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “21”.

             22.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “22”.

             23.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “23”.

             24.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “24”.




59528579.1                                                                              Page 3 of 17
             25.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “25”.

             26.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “26”.

             27.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “27”.

             28.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “28”.

             29.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “29”.

             30.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “30”.

             31.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “31”.

             32.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “32”.

             33.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “33”.

             34.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “34”.

             35.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “35”.

             36.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “36”.




59528579.1                                                                              Page 4 of 17
             37.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “37”.

             38.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “38”.

             39.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “39”.

             40.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “40”.

             41.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “41”.

             42.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “42”.

             43.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “43”.

             44.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “44”.

             45.   Denies each and every allegation contained in the paragraph of the Amended

Complaint numbered “45”.

             46.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “46”.

             47.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “47”.

             48.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “48”.




59528579.1                                                                              Page 5 of 17
             49.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “49”.

             50.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “50”.

             51.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “51”.

                                       FIRST CLAIM FOR RELIEF
              Federal Equal Credit Opportunity Act, 15 U.S.C. § 1691, et seq. (“ECOA”)
                               (As to the Dealership and Americredit)

             52.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “52”.

             53.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “53”.

             54.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “54”.

             55.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “55”.

             56.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “56”.

             57.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “57”.

             58.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “58”.

             59.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “59”.




59528579.1                                                                               Page 6 of 17
                                      SECOND CLAIM FOR RELIEF
               Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”)
                                  (As to the Repossession Company)

             60.   In response to paragraph “60” of Plaintiff’s Amended Complaint, Defendant,

Location Services, LLC, repeats, reiterates and realleges each and every admission or denial

heretofore made in response to paragraphs “1” through “59” with the same force and effect as

though fully set forth herein.

             61.   Denies each and every allegation contained in the paragraph of the Amended

Complaint numbered “61” and refers all questions of law to this Honorable Court.

             62.   Denies each and every allegation contained in the paragraph of the Amended

Complaint numbered “62” and refers all questions of law to this Honorable Court.

             63.   Denies each and every allegation contained in the paragraph of the Amended

Complaint numbered “63” and refers all questions of law to this Honorable Court.

             64.   Denies each and every allegation contained in the paragraph of the Amended

Complaint numbered “64”.

             65.   Denies each and every allegation contained in the paragraph of the Amended

Complaint numbered “65”.

             66.   Denies each and every allegation contained in the paragraph of the Amended

Complaint numbered “66”.

             67.   Denies each and every allegation contained in the paragraph of the Amended

Complaint numbered “67”.

                                     THIRD CLAIM FOR RELIEF
                            New York Uniform Commercial Code (“UCC”)
                                      (As to the Dealership)


             68.   In response to paragraph “68” of Plaintiff’s Amended Complaint, Defendant,

Location Services, LLC, repeats, reiterates and realleges each and every admission or denial



59528579.1                                                                               Page 7 of 17
heretofore made in response to paragraphs “1” through “67” with the same force and effect as

though fully set forth herein.

             69.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “69”.

             70.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “70”.

             71.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “71”.

             72.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “72”.

                                   FOURTH CLAIM FOR RELIEF
                      New York General Business Law § 349 (“NYGBL § 349”)
                             (As to the Dealership and Americredit)

             73.   In response to paragraph “73” of Plaintiff’s Amended Complaint, Defendant,

Location Services, LLC, repeats, reiterates and realleges each and every admission or denial

heretofore made in response to paragraphs “1” through “72” with the same force and effect as

though fully set forth herein.

             74.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “74”.

             75.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “75”.

             76.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “76”.

             77.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “77”.




59528579.1                                                                              Page 8 of 17
             78.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “78”.

             79.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “79”.

             80.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “80”.

             81.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “81”.

                                     FIFTH CLAIM FOR RELIEF
                      New York General Business Law § 350 (“NYGBL § 350”)
                             (As to the Dealership and Americredit)

             82.   In response to paragraph “82” of Plaintiff’s Amended Complaint, Defendant,

Location Services, LLC, repeats, reiterates and realleges each and every admission or denial

heretofore made in response to paragraphs “1” through “81” with the same force and effect as

though fully set forth herein.

             83.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “83”.

             84.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “84”.

             85.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “85”.

             86.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “86”.

             87.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “87”.




59528579.1                                                                              Page 9 of 17
             88.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “88”.

             89.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “89”.

             90.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “90”.

             91.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “91”.

                                      SIXTH CLAIM FOR RELIEF
                                             Conversion
                                       (As to the Dealership)

             92.   In response to paragraph “92” of Plaintiff’s Amended Complaint, Defendant,

Location Services, LLC, repeats, reiterates and realleges each and every admission or denial

heretofore made in response to paragraphs “1” through “91” with the same force and effect as

though fully set forth herein.

             93.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “93”.

             94.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “94”.

             95.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “95”.

             96.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “96”.

             97.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “97”.




59528579.1                                                                              Page 10 of 17
             98.    Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “98”.

             99.    Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “99”.

             100.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “100”.

             101.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “101”.

                                      SEVENTH CLAIM FOR RELIEF
                                                Fraud
                                (As to the Dealership and Americredit)

             102.   In response to paragraph “102” of Plaintiff’s Amended Complaint, Defendant,

Location Services, LLC, repeats, reiterates and realleges each and every admission or denial

heretofore made in response to paragraphs “1” through “101” with the same force and effect

as though fully set forth herein.

             103.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “103”.

             104.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “104”.

             105.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “105”.

             106.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “106”.

             107.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “107”.




59528579.1                                                                               Page 11 of 17
                                      EIGHTH CLAIM FOR RELIEF
                                          Breach of Contract
                                        (As to the Dealership)

             108.   In response to paragraph “108” of Plaintiff’s Amended Complaint, Defendant,

Location Services, LLC, repeats, reiterates and realleges each and every admission or denial

heretofore made in response to paragraphs “1” through “107” with the same force and effect

as though fully set forth herein.

             109.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “109”.

             110.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “110”.

             111.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “111”.

             112.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “112”.

             113.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “113”.

             114.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “114”.

             115.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “115”.

             116.   Denies any knowledge or information sufficient to form a belief as to each and

every allegation contained in the paragraph of the Amended Complaint numbered “116”.

                              AS AND FOR A FIRST AFFIRMATIVE DEFENSE

             117.   The Complaint fails to assert a claim upon which relief can be granted, in that

it fails to plead a valid cause of action.


59528579.1                                                                                Page 12 of 17
                             AS AND FOR A SECOND AFFIRMATIVE DEFENSE

             118.   The Complaint asserts frivolous claims against this Defendant.

                              AS AND FOR A THIRD AFFIRMATIVE DEFENSE

             119.   Plaintiff’s claims are barred in whole, or in part based on documentary evidence.

                             AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

             120.   Plaintiff’s breached the terms of her Finance and/or Purchase Agreement with

Kings AutoShow, Inc. d/b/a Brooklyn Mitsubishi (“Brooklyn Mitsubishi”).

                              AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

             121.   Plaintiff’s claims are barred, in whole or in part, by the failure to fully perform

the duties required under the Finance and/or Purchase Agreement with Brooklyn Mitsubishi.

                              AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

             122.   At all times relevant, defendant fulfilled the duties and obligations required of

it whether arising from common law, statute, contract, or otherwise.

                            AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

             123.   Plaintiff’s claims are barred in whole or in part by the doctrines of laches, waiver

and estoppel.

                            AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

             124.   Defendant has asserted its defenses based upon the facts as currently known to

it, and hereby reserves its right to supplement these defenses as additional facts become known

during the course of discovery.

                                              CROSS CLAIMS

                     AS AND FOR A CROSS-CLAIM FOR CONTRACTUAL INDEMNITY
              AGAINST DEFENDANT, KINGS AUTOSHOW INC. d/b/a BROOKLYN MITSUBISHI

             1.     Without admitting the truth of same, the allegations of Plaintiff’s Complaint are

incorporated herein by reference as though fully set forth at length.



59528579.1                                                                                    Page 13 of 17
             2.   Kings AutoShow, Inc. d/b/a Brooklyn Mitsubishi (“Brooklyn Mitsubishi”) entered

into a contract pursuant to which Brooklyn Mitsubishi agreed to indemnify and hold harmless

Location Services, LLC to the full extent of any and all liabilities, settlements, fines, penalties,

judgments, attorney’s fees and/or costs which may be incurred or expended by Location

Services, LLC in connection with any administrative proceeding or lawsuit which may be

directed to Location Services, LLC or to which Location Services, LLC may be made a party

arising directly or indirectly out of services provided by Location Services, LLC to Brooklyn

Mitsubishi.

             3.   Brooklyn Mitsubishi represented to Location Services, LLC that Brooklyn

Mitsubishi had authorization to recover Plaintiff’s vehicle alleged in her complaint.

             4.   Brooklyn Mitsubishi represented to Location Services, LLC that Brooklyn

Mitsubishi had the present right to repossess Plaintiffs vehicle alleged in her complaint.

             5.   Brooklyn Mitsubishi made false representation to Location Services, LLC that it had

authorization to recover and repossess Plaintiffs vehicle alleged in her complaint.

             6.   Location Services, LLC relied upon the representations made by Brooklyn

Mitsubishi and had no notice that Brooklyn Mitsubishi representations in the aforementioned

contract were false and/or misleading.

             7.   Plaintiff’s allegations against Location Services, LLC arise out of representations

made by Brooklyn Mitsubishi representations in the aforementioned contract.

             8.   If Plaintiff suffered any damages in this action and judgment is recovered against

Location Services, LLC, Location Services, LLC is entitled to indemnification from Brooklyn

Mitsubishi for all or part of any judgment in this action and in such amount as shall be determined

ultimately at the trial of this action.




59528579.1                                                                                  Page 14 of 17
             9.    Location Services, LLC is further entitled to all attorneys’ fees and other costs of

investigation and litigation arising out of this action and the facts that gave rise to Plaintiff’s

Complaint.

             10.   Wherefore, Location Services, LLC respectfully requests that, to the extent that it

is found liable for Plaintiff’s alleged damages by virtue of Brooklyn Mitsubishi’s acts or omissions,

judgment be entered in Location Services, LLC’s favor for contractual indemnification and

Brooklyn Mitsubishi be ordered to indemnify Location Services, LLC for any and all damages

Location Services, LLC is required to pay to Plaintiff, along with Location Services, LLC’s costs,

attorney’s fees, and such other and further relief as this Court deems proper.

                     AS AND FOR A CROSS-CLAIM FOR COMMON LAW INDEMNITY
              AGAINST DEFENDANT, KINGS AUTOSHOW INC. d/b/a BROOKLYN MITSUBISHI

             11.   Location Services, LLC incorporates the prior paragraphs as if fully set forth herein

and further alleges as follows.

             12.   Location Services, LLC is without active fault for any acts complained of by

Plaintiff. In the event that Location Services, LLC is ordered to pay damages to Plaintiff, it will

have been ordered to do so solely as a result of the wrongful conduct of Brooklyn Mitsubishi.

             13.   As a result of the foregoing acts of Brooklyn Mitsubishi, Location Services, LLC is

entitled to indemnification by Brooklyn Mitsubishi for any amounts owed for damages, attorney’s

fees, or costs resulting from such liability.

             14.   Wherefore, Location Services, LLC respectfully requests that, to the extent that it

is found liable for Plaintiff’s alleged damages by virtue of Brooklyn Mitsubishi’s acts or omissions,

judgment be entered in Location Services, LLC’s favor for common law indemnification and

Brooklyn Mitsubishi be ordered to indemnify Location Services, LLC for any and all damages

Location Services, LLC is required to pay to Plaintiff, along with Location Services, LLC’s costs,

attorney’s fees, and such other and further relief this Court deems proper.



59528579.1                                                                                    Page 15 of 17
                          AS AND FOR A CROSS-CLAIM FOR CONTRIBUTION
              AGAINST DEFENDANT, KINGS AUTOSHOW INC. d/b/a BROOKLYN MITSUBISHI

             15.   Location Services, LLC incorporates the prior paragraphs as if fully set forth herein

and further alleges as follows.

             16.   Location Services, LLC denies any culpability for the claims alleged in Plaintiff’s

Complaint.

             17.   Without admitting any liability on its own behalf, Brooklyn Mitsubishi is solely liable

to Plaintiff, liable over to Location Services, LLC, or jointly and/or severally with Location

Services, LLC.

             18.   To the extent that Location Services, LLC is subject to liability for damages based

upon the acts or omissions of Brooklyn Mitsubishi, Location Services, LLC is entitled to contribution

from Brooklyn Mitsubishi.

             19.   Wherefore, Location Services, LLC respectfully requests that to the extent that it

is found liable for Plaintiff’s alleged damages by virtue of Brooklyn Mitsubishi’s acts or omissions,

judgment be entered in favor of Location Services, LLC for contribution and Brooklyn Mitsubishi

be ordered to contribute for any and all damages caused by Brooklyn Mitsubishi, along with

Location Services, LLC’s costs, attorney’s fees, and such other and further relief as this Court

deems proper.

             WHEREFORE, Defendant prays for relief as follows:

             1.    Dismissing the Plaintiff’s Amended Complaint, in its entirety;

             2.    Denying the relief sought by Plaintiff from Location Services, LLC in the
                   Complaint;

             3.    Awarding Location Services, LLC’s cross claims against Kings AutoShow, Inc.
                   d/b/a Brooklyn Mitsubishi;

             4.    Awarding Location Services, LLC, the attorneys’ fees and costs incurred in
                   defending this action; and




59528579.1                                                                                      Page 16 of 17
             5.     For such other and further relief as this Court may deem just and equitable.

Dated: New York, New York
       February 9, 2021
                                                KENNEDYS CMK LLP



                                                __________________________
                                                Nitin Sain, Esq.
                                                Attorneys for Defendant
                                                570 Lexington Avenue – 8th Floor
                                                New York, New York 10022
                                                (646) 625-4000

To:          (Service Via ECF)

             SCHLANGER LAW GROUP LLP
             Daniel A. Schlanger, Esq.
             Attorneys for Plaintiff
             80 Broad Street, Suite 1301
             New York, New York 10004
             (212) 500-6114

             CERTILMAN BALIN
             Attorneys for Defendant, Kings Autoshow Inc.
             d/b/a Brooklyn Mitsubishi
             90 Merrick Avenue
             East Meadow, NY 11554

             MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN
             R. David Lane Jr., Esq.
             Wall Street Plaza,
             88 Pine Street, 21st Floor
             New York, New York 10005




59528579.1                                                                                 Page 17 of 17
